794 So. 2d 735 (2001)
Dennis J. FREEMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D01-1922.
District Court of Appeal of Florida, Fifth District.
September 21, 2001.
Dennis J. Freeman, Milton, pro se.
No Appearance for Appellee.
PER CURIAM.
The denial of defendant Dennis J. Freeman's third petition for a writ of error coram nobis is affirmed. Freeman entered nolo contendere pleas fifteen years ago and this is at least the fifth time in this court that he has contested his counsel's representation. Based upon his numerous and successive meritless pro se filings, we hold that Freeman is precluded from filing any additional pro se appeals, pleadings, motions or petitions pertaining to his convictions and sentences,[1] unless reviewed and signed by an attorney licensed to practice in the State of Florida. The clerk of this court is directed not to accept from Freeman, as petitioner or appellant, any further pro se pleadings or filings which relate to those cases. See Jackson v. Florida Dep't of Corrections, 790 So. 2d 398 (Fla.2001); Vickson v. Singletary, 734 So. 2d 376 (Fla.1999); Carnes v. State, 781 So. 2d 489 (Fla. 5th DCA 2001); Isley v. State, 652 So. 2d 409 (Fla. 5th DCA 1995).[2]
AFFIRMED.
SAWAYA, PLEUS and ORFINGER, R.B., J.J., concur.
NOTES
[1]  Fifth Judicial Circuit Case Nos. 84-289-CF-A-W; 84-382-CF-A-W; 85-1399-CF-A-X; 85-2730-CF-A-X; 86-351-CF-A-X; 86-1399-CF-A-Z; 86-1400-CF-A-W; 86-1401-CF-A-X; 86-1403-CF-A-X; 86-1465-CF-A-X; 86-1466-CF-A-X; and 86-1587-CF-A-Z.
[2]  Freeman has also litigated numerous times in this court his habitual offender sentences in Fifth Judicial Circuit Case Nos. 88-2700-CF-A-Y; 88-2706-CF-A-W; and 88-2802-CF-A-W. Along with other prior convictions, the 1984-86 convictions in this case were used to habitualize Freeman in his 1988 cases, which explains why, in spite of the fact his time has already been served, he continues to contest his earlier convictions.